MEMORANDUM **
Carlos Andres Coss-Vasquez appeals from the 77-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Coss-Vasquez contends that the district court plainly erred by concluding that his prior California conviction for throwing a substance at a vehicle was a “crime of violence” pursuant to USSG § 4B1.2. Because we conclude that Cal.Veh.Code § 23110(b) contains as one of its elements the use of physical force against another, we reject this contention. See United States v. Grajeda-Ramirez, 348 F.3d 1123, 1125 (9th Cir.2003).
Coss-Vasquez also contends that the district court erred by failing to depart downward based on over-representation of his criminal history and cultural assimilation. Because Coss-Vasquez failed to raise the issue of over-representation of criminal history before the district court, it is deemed waived. See United States v. Quesada, 972 F.2d 281, 283-84 (9th Cir. 1992). A review of the record establishes that the district court took into account the appropriate sentencing factors, including *780cultural assimilation, and that the sentence imposed is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.